Citation Nr: 1606972	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-36 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a gall bladder condition.

3. Entitlement to service connection for chronic knee pain.

4. Entitlement to an initial disability evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity.

5. Entitlement to an initial disability evaluation in excess of 20 percent for peripheral neuropathy of the right upper extremity.

6. Entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7. Entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

8. Entitlement to an initial compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1959 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In January 2016, the Veteran was granted service connection for erectile dysfunction.  Because the Veteran's claim for service connection for that issue has been fully granted, it is not before the Board here.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

From October 2014 to January 2015, additional medical evidence was submitted directly to the Board. The Board has considered these records prior to Agency of Jurisdiction (AOJ) review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required.

In October 2014, the Veteran supplied a DD Form 21-4142 to the VA, listing several medical providers, including Integris Grove Hospital, as providers that had relevant medical records.  Records were obtained from the other listed sources; however, the Veteran's claims file indicated a non-response from Integris Grove Hospital in November and December 2014.  The Veteran's claims file contains no record of any effort to inform the Veteran that the records were not obtained, and he was not provided with the opportunity to submit additional information for a follow up request.  38 C.F.R. § 3.159(e).

In a November 2013 treatment record, a private physician indicated that the Veteran was first treated for peripheral neuropathy by his foot doctor, Dr. R.  A review of the record found no records from Dr. R. already within the claims file.  The Board must make a reasonable effort to attempt to obtain these records.  38 C.F.R. § 3.159(c)(1). 

The Veteran's representative, in an informal hearing presentation, indicated that the Veteran's current conditions of peripheral neuropathy and bilateral hearing loss may have worsened.  Medical evidence shows that the Veteran was fit with a hearing aid in October 2014, and indications from his private treatment records demonstrate a possible worsening of his peripheral neuropathy.  The case must be remanded to afford the Veteran VA examinations that reflect the current severity of his service-connected conditions.

Finally, with regard to the Veteran's claim for an increased rating for peripheral neuropathy of the left lower extremity, the RO granted service connection for the condition at a 10 percent disability rating in February 2013.  The Veteran filed a timely Notice of Disagreement in March 2013, appealing all of the issues from the February 2013 rating decision.  A Statement of the Case was issued in September 2013 for all issues except peripheral neuropathy of the left lower extremity.  Because this issue was contained in the Veteran's notice of disagreement, a Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his claim for an increased rating for peripheral neuropathy of the left lower extremity.

2. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records by the Veteran's foot doctor, Dr. R., and records from Integris Grove Hospital.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his conditions.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

3. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's bilateral peripheral neuropathy of the upper and lower extremities, so a new examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities, and its impact on his employability and daily activities.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's bilateral hearing loss, so a new examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the January 2014 private treatment records indicating that the Veteran was having difficulty hearing, and to the October 2014 treatment records indicating that the Veteran had been fit with hearing aids.

c) Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's bilateral hearing loss, and its impact on his employability and daily activities.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




